Champlin, J.
Defendant was convicted of a violation of the statute relative to the sale of property covered by a chattel mortgage, in the recorder’s court, of the village of Kalamazoo. Claiming that she was illegally imprisoned, and that the commitment under which she was detained was void, she applied to the Hon. Alfred J. Mills, circuit judge of Kalamazoo County, for a writ of habeas corpus, which was granted by him, and upon a hearing he ordered her to be discharged, on the ground that she was illegally imprisoned.
The case is brought to this Court, upon writ of error sued out on behalf of the people, to review the decision of Judge Mills ordering her discharge. There is no statute in this State which authorizes a writ of error in such a case as this, and at common law the writ of error does not lie to a final order made in proceedings upon habeas corpus : Wilson's Case, 3 Adol. & E. 817; Bushell's Case, Freem. 1; Burdett v. Abbot, 14 East, 91, note; King v. Bythell, 12 Mod. 75 ; King v. Layer, 8 Mod. 87; Pender v. Herle, 3 Brown, Parl. Cas. *570505 ; King v. Suddis, 1 East. 306; In re Perkins, 2 Cal. 424; Ex parte Ellis, 11 Cal. 222; In re Ring, 28 Cal. 247; Yates v. People, 6 Johns. 429; Hammond v. People, 32 Ill. 446; Wade v. Judge, 5 Ala. 130; Bell v. State, 4 Gill. 301; Ex parte Mitchell, 1 La. Ann. 413 ; Ex parte Thompson, 93 Ill. 89 ; People v. Brady, 56 N. Y. 182.
When the order is made discharging the prisoner, the rule has almost universally prevailed, independent of statutory provisions, that the order for discharge is final and conclusive, and is not subject to appeal or writ of error : Ex parte Jilz, 64 Mo. 205, and cases there cited.
The writ of error in this case must be considered as having been improvidently issued, and must be dismissed.
The other Justices concurred.